          Case 1:20-cv-03668-GHW Document 4 Filed 05/20/20 Page 1 of 1




United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007



Re: Kumaran et al vs. National Futures Association et al 1:20-Cv-03668


                          NOTICE OF PAYMENT 1:20:CV:03668


COURT RECEIVED PAYMENT MAY 18, 2020


Dear Honorable Court,


Please find attached notice of payment in accordance with April 1 ECF Addendum for
Covid19rules. Receipts and proof of delivery are attached.


Respectfully submitted,
//SSK//
Samantha S. Kumaran
